Citation Nr: 1002473	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on April 3, 2005.

(The issues of entitlement to service connection for 
gastroesophageal reflux disease and an initial compensable 
evaluation for hiccups are the subject of a separate decision 
of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Palo 
Alto, California which denied entitlement to reimbursement 
for medical expenses incurred at a private facility in April 
2005.

A finding of incompetency was proposed in a November 2008 
rating decision; however, it is not clear whether this 
finding was implemented.

The Veteran filed a service connection claim for a dental 
disorder secondary to his service-connected psychiatric 
condition in February 2005.  This matter is referred to the 
RO for initial development and adjudication.

In November 2008, the Veteran filed service connection claims 
for a bilateral knee condition, a right hip condition 
secondary to a low back condition and a cervical spine 
condition.  He also filed a request to reopen his service 
connection claim for a low back condition.  These matters are 
referred to the RO for initial development and adjudication.


REMAND

An August 2009 Joint Motion for Remand (JMR) and subsequent 
Order from the Court of Appeals for Veterans Claims (CAVC) 
vacated the Board's previous July 2008 decision denying 
entitlement to reimbursement for unauthorized medical 
expenses for the Veteran's April 2005 treatment.

This August 2009 JMR found the Board's July 2008 decision had 
provided inadequate reasons and bases when determining 
several issues.  First, the JMR determined that the Board had 
failed to adequately address whether proper notice had been 
provided to the Veteran as required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
The July 2008 Board decision had relied on a February 2007 
notice letter which was referenced, but not located in, the 
claims file and the Veteran's actual knowledge to support its 
contention that the Veteran had received proper notice.  The 
JMR instructed that either the February 2007 notice letter 
was to be located or proper notice was to be provided to the 
Veteran.

The JMR also requires further development on the question of 
whether a nurse practitioner at VA had authority to pre-
authorized emergency treatment at a non-VA facility.

The August 2009 JMR also instructed the Board to determine 
whether the Veteran had received prior authorization for his 
April 2005 hospitalization and whether it was necessary to 
obtain a medical opinion as to whether the Veteran's April 
2005 treatment was for a medical emergency.

In light of terms of the August 2009 JMR, a remand is 
necessary to ensure that proper notice has been provided to 
the Veteran and to obtain an appropriate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should attempt to locate a copy of 
the notice letter dated February 21, 2007 
as referenced in the August 2007 
supplemental statement of the case (SSOC).  
All attempts to locate this letter should 
be documented in the claims file.

In the event that the February 2007 notice 
letter is not located, the AOJ should 
provide the Veteran with a notice letter 
informing him of the information necessary 
to substantiate the claim for entitlement 
to reimbursement of medical expenses under 
38 U.S.C.A. §§ 7125 and 7128 (West 2002).

2.  The AOJ should ask the VA Medical 
Center in Palo Alto, California to clarify 
whether the nurse with whom the Veteran 
spoke in April 2005, had the authority to 
pre-authorize the non-VA treatment 
received by the Veteran on April 3, 2005.

3.  The AOJ should obtain a medical 
opinion from a physician to determine 
whether the Veteran's April 2005 treatment 
was for a medical emergency.  The examiner 
should review the claims file prior to 
rendering any opinion and note such a 
review in any opinion.

The examiner should determine: 1) whether 
the April 3, 2005 treatment received was 
rendered in a medical emergency of such 
nature that a prudent layperson would have 
reasonably expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health; and 2) 
whether VA or other Federal facilities 
were feasibly available and, if so, 
whether an attempt to use them would not 
have been reasonable, sound, wise, or 
practical. 

A complete rationale must be provided for 
every conclusion reached and opinion 
provided.

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




